UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7058


COREY LAMONDE JAMES,

                       Plaintiff – Appellant,

          v.

FRED NASTRI, HO; JOSEPH F. NEDER, Ex-Warden NBCI; DAVID
WILHELM,   Sgt.;  WARDEN   BOBBY  SHEARIN;   JOHN  ROWLEY,
Ex-Warden; BRIAN MOORE, Ex-CO II NBCI; DAVE COWEN, Ex-Sgt.
NBCI; J. E. COMBS, Ex-CO II NBCI; MAXINE BRYANT; AL DAVIS,
HO,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-02272-AW)


Submitted:   December 15, 2011             Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Lamonde James, Appellant Pro Se. Glen William Bell, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corey Lamonde James appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed   the    record     and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     James    v.   Nastri,    No.    8:10-cv-02272-AW   (D.   Md.    filed

July 13, 2011 & entered July 14, 2011).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                          2